Title: To George Washington from Captain Richard Dodge, 31 August 1775
From: Dodge, Richard
To: Washington, George



Sir
[31 August 1775]

I am Vary Sorey that thare was aney Misunder Standing in the mesage that your Eadeyeon Braught me Respecting the Signal that I was to mack on Powder Horn Hill[.] I under Stood By him that when Aney movemen⟨t⟩ By See or Land By the

Regular trupes was mad that was Lickley that thay ware a Bout to Land I was to give the Signal on Said hill[.] I have in Closed the Remarckes. I am your Exelencey most Humble Servent

Richd Dodge Capt.

